United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   April 17, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 06-10704
                        Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

ROY ARREDONDO, JR., also known as West,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 3:05-CR-75-1
                       --------------------

Before HIGGINBOTHAM, BENAVIDES, and PRADO, Circuit Judges.

PER CURIAM:*

     Roy Arredondo, Jr., appeals the sentence imposed following

his guilty-plea conviction for conspiracy to distribute and

possess with intent to distribute five kilograms or more of

cocaine, 100 kilograms or more of marijuana, and 500 grams or

more of methamphetamine.    He argues that the district court erred

by imposing a four-level enhancement pursuant to U.S.S.G.

§ 3B1.1(a) for his being an organizer or leader of criminal

activity involving five or more participants.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 06-10704
                                  -2-

     We review a district court’s interpretation and application

of the Sentencing Guidelines de novo and its factual findings for

clear error.     United States v. Villanueva, 408 F.3d 193, 202-03

& n.9 (5th Cir.), cert. denied, 126 S. Ct. 268 (2005).    The

district court’s application of a § 3B1.1 adjustment is a factual

matter that is reviewed for clear error.     United States v. Dadi,

235 F.3d 945, 951 (5th Cir. 2000).

     While the testimony at sentencing was based on information

received from unidentified individuals and some of Arredondo’s

co-conspirators, hearsay evidence may be considered at sentencing

if it has sufficient indicia of reliability, and Arredondo has

not shown that the testimony did not have sufficient indicia of

reliability.     See United States v. Gaytan, 74 F.3d 545, 558 (5th

Cir. 1996).    Given the testimony at sentencing and “the extreme

deference of the ‘clear error’ standard,” United States v.

Lowder, 148 F.3d 548, 554 (5th Cir. 1998), the district court’s

application of the four-level enhancement for Arredondo’s being

an organizer or leader of the criminal activity was not clearly

erroneous.

     AFFIRMED.